The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed November 5, 2019. In virtue of this communication, claims 1-10 are currently patentable. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chang et al. US 20130027320 Al in view of Labbe et al. US 10175882 B2 in further view of Karasin et al. US 20120306750 Al discloses dynamically calibrating a virtual Braille keyboard implemented on a touch screen is provided. The virtual Braille keyboard includes a plurality of virtual keys each associated with a corresponding finger of a user and with a variable key location on the touch screen. The method includes detecting typing events, each involving one or more of the fingers of the user contacting the touch screen at corresponding touch locations and defining one or more active fingers for the typing event. The method also includes updating, in real-time, the variable key location of the virtual key associated with each active finger in view of the corresponding touch location detected during a current one of the typing events. A computer implemented method for reinitializing a calibration of a virtual Braille keyboard for a single one of the two hands of a user is also provided.
However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically A layered electro-magnetic refreshable braille display device, comprising a third layer of braille display module (10), a second layer of braille display module (9), a first layer of braille display module (8), and a touch panel (17); wherein these components are installed in turn from down to up; the first layer of braille display module (8), the second layer of braille display module (9) and the third layer of braille display module (10) are arranged in a casing (18); the touch panel (17) is mounted in a top-most position to act as a cover of the casing (18); one or more lines of braille cells are arranged on the touch panel (17) with each line of the braille cells having a plurality of evenly spaced braille characters and each braille cell having six braille dots; power On/Off key (1), Play key (2), Stop key (3), Page Up key (4), Page Down key (5) and Loudspeaker (6) are set on the touch panel (17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624